Citation Nr: 1208563	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  00-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

1.  What evaluation is warranted for lichen simplex chronicus with hyperkeratosis of the ankles and feet prior to August 30, 2002. 

2.  Entitlement to total disability based on individual unemployability (TDIU) prior to January 24, 2008. 


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted entitlement to service connection for lichen simplex chronicus with hyperkeratosis, of the ankles and feet and assigned a 10 percent disability evaluation effective January 4, 1995.  By a rating decision dated December 2006, the Veteran's evaluation was increased to 30 percent effective January 4, 1995 and to 60 percent effective August 30, 2002. 

In August 2008, the Board denied evaluations for the skin disorder in excess of 30 percent prior to August 30, 2002; and in excess of 60 percent since August 30, 2002.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the evaluation assigned prior to August 30, 2002.  In January 2011, the Court vacated that part of the Board's August 2008 decision regarding the evaluation prior to August 30, 2002 and remanded the matter for readjudication. 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to January 24, 2008, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, Diagnostic Code. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to August 30, 2002, the Veteran's lichen simplex chronicus with hyperkeratosis of the ankles and feet more closely approximated symptoms including ulceration, extensive exfoliation, or crusting with systemic or nervous manifestations.

2.  Prior to August 30, 2002, the Veteran's lichen simplex chronicus with hyperkeratosis of the ankles and feet was not manifested by a need for frequent hospitalization or a marked interference with employment.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 50 percent, but not higher, prior to August 30, 2002, for lichen simplex chronicus with hyperkeratosis, of the ankles and feet have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.118, Diagnostic Code 7806 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) . Thus, VA may addressed the merits of the claim. 


Legal Criteria and Analysis

Under applicable criteria, disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate Diagnostic Codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2.  The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report, and to enable the VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath, 1 Vet. App. at 594. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran's appeal for a higher rating stems from the rating decision that granted service connection and assigned the initial 10 percent rating.  In December 2006, the disability rating was increased to 30 percent.  The Court has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later-filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time service connection is awarded until a final decision is made.  Id.   

During the course of this appeal, the rating criteria for skin disorders were revised, effective August 30, 2002.  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods on and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the veteran's disability for periods preceding the effective date of the regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 1327, 1328-29 (Fed. Cir. 2003). 

The Veteran's lichen simplex chronicus with hyperkeratosis of the ankles and feet has been rated by analogy under 38 C.F.R. § 4.118, Diagnostic Code 7806 for dermatitis or eczema. 

Prior to the August 30, 2002 revisions, 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), the regulation pertaining to eczema, provided that a 30 percent rating was warranted with exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent evaluation required ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or an exceptionally repugnant manifestations.  A 50 percent rating was the maximum schedular rating available under this regulation, and 38 C.F.R. § 4.118 (2002) did not provide a higher schedular rating under any other pertinent Diagnostic Code.

By a rating decision dated March 2004, the Veteran was granted service connection for lichen simplex chronicus with hyperkeratosis, of the ankles and feet and assigned a 10 percent disability evaluation effective January 4, 1995.  By a rating decision dated December 2006, the rating was increased to 30 percent effective January 4, 1995 and to 60 percent effective August 30, 2002.  On appeal is the disability rating assigned prior to August 30, 2002.

After a careful review of the evidence of record and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability picture more nearly approximated the 50 percent disability rating prior to August 30, 2002.

At a September 1998 VA examination, the Veteran reported using Synalar cream for decades for his skin condition.  The examination showed lichenified eczematous eruption over the circumference of the ankles bilaterally and extending down into the instep.  The entire sole was thickened as was the eczema.  There were fissures, oozing, bleeding, excoriatory marks, and scaling.  The toenails were completely normal.  There was no rash between the toes.  It was negative for any fungal infection. 

In February 2008, the Veteran submitted a statement arguing that he was entitled to a 50 percent disability rating from January 4, 1994 to August 30, 2002.  He contended that the medical evidence documented that the criteria for a 50 percent rating were met as of September 1998 as the VA examination reflected a disability that was "exceptionally repugnant," and which had extensive exfoliation, and crusting, thus meriting a 50 percent rating. 

In January 2011, the Court, after citing to the 50 percent criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), concluded that the first prong is an objective assessment, based on the severity of the appellant's medical symptoms, and the second prong is a subjective assessment based on how others respond to the appellant's condition.  Id.  Accordingly the Board will consider both prongs.

After consideration of the evidence as noted above, the Board finds that the disability picture more closely approximated the 50 percent disability rating during the appeal period prior to August 30, 2002.  In this regard the Board notes, as to the first objective prong, that while ulceration or crusting per se were not noted at the September 1998 VA examination, the feet were described as fissured, oozing, bleeding, excoriated, and scaling.  The entire sole of the feet and the circumference of the ankles were noted to be thickened.  The Board sees no great distinction between ulceration or crusting, and fissures, oozing, bleeding, excoriation and scaling as was noted on the Veteran's feet.  Accordingly, the Board finds that the described symptoms more closely approximate ulceration and crusting.  

Moreover, as to the second prong, the Veteran has consistently stated that he is embarrassed by the condition of his feet and does not wear shorts because he does not want his lower legs to be seen.  While the area of the feet and ankles may be a small area of the body and usually covered by shoes or socks, at times feet and ankles are exposed and seen by others.  Considering the times that the feet are exposed, the Board finds that the disorder more closely reaches the level of repugnance.  Feet that are fissured, actively oozing, actively bleeding, excoriated, and scaling with thickened skin would be repugnant to many.  Therefore, the Board finds that the Veteran's disability more closely approximates a finding of repugnance.

Finally, the Board notes that the Veteran has consistently stated that his disability remained the same throughout the period prior to August 30, 2002.  The Board has considered the Veteran's statements and finds them credible.  Accordingly, a 50 percent evaluation will be assigned under Diagnostic Code 7806 for the period prior to August 30, 2002.

The Board considered whether a higher rating is warranted under the extraschedular provisions of 38 C.F.R. § 3.321(b); Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  However, the established rating criteria reasonably describe the disability level and symptomatology in this case.  Moreover, the disability picture is not shown to be unusual or exceptional.  There is no evidence that the disorder required hospitalization, let alone frequent hospitalization.  There further is no evidence that the disorder alone caused a marked interference with employment during the term in question.  Thus, the Board finds that the Veteran's disability picture is contemplated by the rating schedule.  Hence, in this case, referral for an extraschedular evaluation is not indicated. 


ORDER

A disability rating of 50 percent for lichen simplex chronicus with hyperkeratosis, of the ankles and feet prior to August 30, 2002 is granted, subject to controlling regulations governing the payment of monetary benefits. 


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation. 

On September 14, 2010, the VA Department of Veterans Benefits Administration (VBA) issued Training Letter 10-07, SUBJ: Adjudication of Claims for Total Disability Based on Individual Unemployability.  The Training Letter addressed, in part, the decision in Rice, wherein the Court found that a claim for a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim.  The Training Letter cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), for the proposition that a claim of entitlement to individual unemployability is raised once a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a). 

In the present case, e to a total disability evaluation based on individual unemployability due to service connected disorders was granted as of January 24, 2008 the date the Veteran filed a claim for that benefit.  The Veteran, however, had been seeking entitlement to an increased disability rating for his service connected skin disability prior to the claim for individual unemployability.  In his claim for individual unemployability he reported leaving work in 1993 due to his multiple service connected disorders.  Moreover, there is evidence in the record that the Veteran was not working at the time he was appealed the initial disability rating assigned for the skin disorder.  Therefore, given that the skin disorder is the appellant's most severe disorder, under Rice the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was pending prior to January 24, 2008 and should be adjudicated by the RO.  

Accordingly, the case is REMANDED for the following action: 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The RO should adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders prior to January 24, 2008.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011). 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


